                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

BENSON LEE DUNBAR JR.,                            §
                     Plaintiff,                   §
                                                  §
                                                  §
vs.                                               §    CIVIL ACTION NO. 1:19-853-MGL-SVH
                                                  §
ANDREW SAUL,                                      §
Commissioner of Social Security                   §
Administration,                                   §
                           Defendant.             §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION,
       REVERSING DEFENDANT’S DECISION, AND REMANDING THE CASE
              FOR FURTHER ADMINISTRATIVE PROCEEDINGS

       This is a Social Security appeal in which Plaintiff Benson Lee Dunbar Jr. seeks judicial

review of the final decision of Defendant Andrew Saul (Saul) denying his claims for Disability

Insurance Benefits and Supplemental Security Income. The matter is before the Court for review

of the Report and Recommendation (Report) of the United States Magistrate Judge suggesting Saul’s

decision be reversed and this case be remanded for further administrative proceedings as detailed in

the Report. The Magistrate Judge filed the Report in accordance with 28 U.S.C. § 636 and Local

Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on January 22, 2020, and Saul filed a reply on

February 5, 2020, stating he would not be filing any objections to the Report. “[I]n the absence of

a timely filed objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to object waives

appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court Saul’s decision is REVERSED and this case is REMANDED for further administrative

proceedings as set forth in the Report.

       IT IS SO ORDERED.

       Signed this 27th day of January, 2020, in Columbia, South Carolina.

                                                  /s/ Mary Geiger Lewis
                                                  MARY GEIGER LEWIS
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
